UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Argued November 2, 2005
                             Decided January 18, 2006

                                      Before

                        Hon. JOHN L. COFFEY, Circuit Judge

                        Hon. FRANK H. EASTERBROOK, Circuit Judge

                        Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-3838

ALBERT D. WOODS,                             Appeal from the United States District
             Plaintiff-Appellant,            Court for the Southern District of
                                             Illinois
      v.
                                             No. 02-CV-4257-JPG
ILLINOIS DEPARTMENT OF
CORRECTIONS and DANIEL                       J. Phil Gilbert,
FUNK,                                        Judge.
            Defendants-Appellees.

                                    ORDER

       Plaintiff Albert D. Woods, an African-American employee at the Illinois
Department of Corrections (“DOC”), sued his employer and the DOC employee who
interviewed him for a promotion, under Title VII of the Civil Rights Act of 1964 and
42 U.S.C. § 1983, respectively. He claims that the defendants’ decision to promote a
Caucasian applicant instead of him must have been based on race because he was
the only candidate with the requisite three years of fingerprinting identification
work. The DOC counters that it did not promote Woods because he did not have the
best interview. The district court granted summary judgment for the defendants.
Because Woods did not present sufficient evidence that the DOC’s proffered reason
for their decision is pretextual, we affirm the district court’s judgment.
No. 04-3838                                                                   Page 2

       We view the facts in the light most favorable to Woods. Ballance v. City of
Springfield, 424 F.3d 614, 616 (7th Cir. 2005). Woods began working as a
Corrections Identification Technician (“ID Tech”) for the DOC in 1996. He was
responsible for, among other things, fingerprinting the prison’s guards. After
acquiring over four years of fingerprinting identification experience, Woods sought a
promotion to Corrections Identification Supervisor in 2000. The job posting for the
supervisor position stated that the job required “three years experience in
fingerprint identification work involving classifying, searching, filing and making
identification of fingerprints.”

       Before an employee can be promoted within the DOC, the employee must
first apply to an independent state agency, Central Management Services (“CMS”),
which determines whether the employee meets the minimum requirements for the
position. The DOC interviews the qualified bidders, and promotes based on the
interviewer’s impressions. Woods applied to CMS for an evaluation for the
supervisor position. CMS determined that he was well qualified, and DOC
subsequently granted him an interview. The DOC assigned Daniel Funk, a
Caucasian, to interview the candidates for the position. Several days before the
interviews, Funk received and read an information packet containing the position’s
description (including the minimum requirement of three years of fingerprinting
experience), a list of questions for the interview, and the applications of four
candidates. Of the candidates, only Woods had three years of fingerprinting
experience. Funk was responsible for asking the prescribed questions that were
divided by topic into five categories, then recording and scoring his impressions of
the applicants’ answers. After interviewing all four candidates, Funk scored the
answers and determined that based on a variety of criteria Jere McSparran, a
Caucasian candidate with only nine months of fingerprinting experience, had the
highest overall score.

       Woods sued the DOC arguing that its decision not to promote Woods was
based on race. The DOC responded that it did not discriminate because Funk based
the interview scores on his business judgment and not on race; Funk believed that
McSparran was an overall better qualified candidate for the supervisor position.
The district court granted summary judgment in favor of the defendants, holding
that Woods failed to prove that the nondiscriminatory reason given by the DOC was
a pretext.

       We review the district court’s grant of summary judgment de novo. Ballance,
424 F.3d at 616. Woods has no direct evidence of discrimination, so we analyze his
case using the burden-shifting method outlined in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973). See also Williams v. Seniff, 342 F.3d 774, 788 n.13 (7th
Cir. 2003) (same standards for proving intentional discrimination apply to both
Title VII and § 1983). On appeal, the parties focus their arguments on whether the
No. 04-3838                                                                     Page 3

DOC’s stated reason for its decision (that Woods did not have the highest interview
score) is a pretext. To establish pretext, a plaintiff must show more than that the
employer was mistaken. Ballance, 424 F.3d at 617. A pretext is a lie, and the
plaintiff must demonstrate that the employer did not honestly believe its stated
reason. Id.

       Woods does not present direct evidence that shows Funk lied about the
interview scores. Rather, he believes that mistaken scoring is sufficient in itself to
demonstrate an improper motive. But “[c]riticism of an employer’s evaluation
process, even if well-founded, is not enough to establish pretext.” Ghosh v. Ind.
Dep’t. of Env’t. Mgmt., 192 F.3d 1087, 1093 (7th Cir. 1999). To demonstrate pretext
Woods must demonstrate that the DOC did not believe that McSparran was a
better qualified candidate; it is irrelevant whether the belief was accurate. See
Rudin v. Lincoln Land Cmty. Coll., 420 F.3d 712, 727 (7th Cir. 2005) (pretext
inquiry focuses on honesty of employer’s belief, not accuracy of belief). A significant
portion of Woods’s brief walks through each question from the interview. But as we
have repeatedly stated, the court will not act as a super-personnel department that
will reevaluate an employer’s personnel decisions. Blise v. Antaramian, 409 F.3d
861, 867 (7th Cir. 2005). Rather than demonstrating that Funk is lying about how
he scored the interview, Woods only presents evidence of why he thinks Funk did
not recognize his true worth. See Cardoso v. Robert Bosch Corp., 427 F.3d 429, 435
(7th Cir. 2005). His evidence of pretext is primarily a disagreement with the way
Funk evaluated his skills and qualifications. Id. at 436.

       Woods also believes that Funk must be lying about the true reason for
scoring Woods relatively low because Woods was the only candidate who met the
minimum requirements for the position. But Woods has not presented any evidence
that Funk was supposed to determine which candidate met the minimum
requirements. To the contrary, the undisputed evidence is that CMS, not Funk,
served that function. Although CMS may not have followed the DOC’s posted
standards for the job, a plaintiff cannot manufacture a case of race discrimination
by showing just that the employer did not rigidly follow its own rules. Walker v.
Abbott-Labs., 416 F.3d 641, 644 (7th Cir. 2005). Because the DOC honestly believed
McSparran was an overall more qualified candidate, it was free to act on that belief.
Blise, 409 F.3d at 867-68.

      Accordingly, we AFFIRM the district court’s grant of summary judgment.